           Case 2:21-cv-01026-APG-DJA Document 9 Filed 08/17/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                               FOR THE DISTRICT OF NEVADA

   LIBERTY INSURANCE CORPORATION, a                          Case No. 2:21-cv-01026-APG-DJA
 3 foreign corporation,

 4                 Plaintiff,                                ORDER GRANTING LIBERTY
                                                            INSURANCE CORPORATION’S
 5                         v.                               APPLICATION FOR ENTRY OF
                                                               DEFAULT JUDGMENT
   GREGORY SAFRANEK, an individual;
 6 LAURIE SAFRANEK, an individual; and                                   [ECF No. 8]
   KARRIE DALKE, an individual,
 7
             Defendants.
 8

 9         Plaintiff Liberty Insurance Corporation moves for entry of default judgment. ECF No. 8.

10 Default has been entered against defendants Gregory Safranek, Laurie Safranek, and Karrie

11 Dalke. ECF No. 7. The motion satisfies the factors set forth in Eitel v. McCool, 782 F.2d 1470

12 (9th Cir. 1986). I thus find good cause to grant the motion.

13         I HEREBY ORDER that the motion for default judgment (ECF No. 8) is granted. The

14 clerk of the court is directed to enter judgment in favor of plaintiff Liberty Insurance Corporation

15 and against defendants Gregory Safranek, Laurie Safranek, and Karrie Dalke declaring that no

16 coverage or policy benefits are afforded to Gregory Safranek, Laurie Safranek, or Karrie Dalke

17 for defense and indemnity of the lawsuit entitled Karrie Dalke, an individual v. Gregory

18 Safranek, and Laurie Safranek, in Clark County District Court Case No. A-20-818266-C under

19 the Liberty Insurance Corporation Policy No. H37-261-224250-75 8 4.

20         DATED this 17th day of August, 2021.

21

22                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
